Exhibit 10.1

Portions of this Exhibit 10.1 have been omitted based upon a request for
confidential treatment. This Exhibit 10.1, including the non-public information,
has been filed separately with the U.S. Securities and Exchange Commission.
“[*]” designates portions of this document that have been redacted pursuant to
the request for confidential treatment filed with the U.S. Securities and
Exchange Commission.

AMENDMENT 005

TO

SPECIAL BUSINESS PROVISIONS - SBP-65310-2007

BETWEEN

THE BOEING COMPANY

AND

Titanium Metals Corporation

This Amendment (“Amendment”) to Special Business Provisions, 65310-2007 is
entered into as of 06/17/2011 between Titanium Metals Corporation, a Delaware
Corporation (“Seller”) and The Boeing Company, a Delaware Corporation
(“Boeing”). Hereinafter, the Seller and Boeing may be referred to jointly as
“Parties” hereto.

Now, therefore, in consideration of the mutual covenants set forth herein, the
Parties agree as follows:

RECITALS

A. The Parties entered into Special Business Provisions (the “2009 SBP”)
65310-2007 on 01/01/2011.

B. The most recent amendment to the Special Business Provisions is 004, dated
01/01/2011.

C. The Parties wish to amend the SBP, * and Contract Extension, as set forth
herein.

AGREEMENTS

Now, therefore, the Parties agree as follows:

1. Section 3.1.1 of the 2009 SBP is hereby amended and restated in its entirety
as follows:

“The period of performance for this SBP shall include initial manufacturing
activities required to support delivery of Products beginning on January 1, 2011
and ending on December 31, 2018.”

2. For 2011, the Boeing Minimum Volume set forth in Section 2.0.A of Attachment
1 to the 2009 SBP shall be * of Product

3. Add the following as Section 2.0 (A) 1 of Attachment 1 to the 2009 SBP: For
each year commencing January 1, 2016 through December 31, 2018, the Boeing
Minimum Volume shall be * of Product and Boeing’s maximum volume shall be * of
Product, except that in any such year Boeing may purchase a lesser amount of
Product based upon the formulas in the “Revised Build Rate Calculator,” an
example calculation is attached hereto as Exhibit A. In addition, prior to
December 31, 2014, Boeing will competitively bid Boeing’s remaining Product
volume controlled through * for 2016 through 2018 and guarantees TIMET the right
to compete for this volume so that, if successful, TIMET will capture a * share
of the * controlled volume.

 

1



--------------------------------------------------------------------------------

SPECIAL BUSINESS PROVISIONS

SBP-65310-2007

Amendment No. 005

 

 

Effective January 1, 2016, Sections 2.0(C)1 thru 2.0(C)4 of Attachment 1 to the
2009 SBP are hereby deleted in their entirety.

Mill Products supplied by TIMET into an independent supply chain developed by
TIMET with a third party in support of Boeing (e.g. forgers, machine shops or
fabricators) shall not count toward Boeing’s Minimum Volume.

4. Add the following as a second paragraph to section 1.02 in Attachment 1 to
the 2009 SBP: The Base Price for contract years 2016 though 2018 will be
calculated by multiplying the 2012 Base Price by *. In addition to the
adjustments set forth in the 2009 SBP, an inflationary adjustment will be
computed in accordance with the inflationary index attached hereto as Exhibit B.
Base Price adjustments shall only be made for inflationary increases of *. The
Base Price adjustments shall only apply to alloy and size. The inflationary
price adjustment shall be calculated and applied for all Products commencing
delivery January 1, 2017.

5. Add the following as a third paragraph to section 16.2 (B) of the 2009 SBP:
Commencing January 1, 2016, Boeing’s Required Scrap Volume shall be equal to at
least * by volume of Boeing’s actual purchased volume of Products during the
same calendar quarter. In the event that for more than * (i) the difference
between the Metalprices.com scrap price for “6-4 Aero Quality Turnings” and
TIMET’s scrap purchase price exceeds * or (ii) the Metalprices.com scrap price
for “6-4 Aero Quality Turnings” is above *, Boeing and Seller will engage in
commercially reasonable negotiations to reduce the imbalance in a manner such
that the value to Seller/Boeing is equivalent to the value that would be
received if Boeing were supplying * of its scrap volume at Metalprices.com
prices for “6-4 Aero Quality Turnings.”

6. Section 16.2 (C) (2) of the 2009 SBP is hereby deleted in its entirety.

7. Section 16.3 of the 2009 SBP is hereby amended and restated in its entirety
as follows:

“Boeing shall complete qualification and issue any documentation necessary to
authorize TIMET to produce and supply Electron Beam Single Melt (EBSM) Ti 6-4
flat Products as required to all Boeing suppliers as an equivalent product for
the currently provided multi melt 6-4 Product (BMS or AMS specifications) no
later than January 1, 2014 — “EBSM Project.”

The necessary parties from TIMET and Boeing (example – BR&T, Procurement,
Program Management, R&D, and Commercial) will meet following execution of this
First Amendment in order to establish a timeline on or before July 31, 2011
outlining the major milestones required to complete the EBSM Project as soon as
commercially reasonable. In order to ensure both parties are meeting obligations
to the timeline and that obstacles are identified and overcome in an expedited
manner, Boeing and TIMET will meet monthly to review the EBSM Project status
against the agreed timeline. The meetings will include review of all elements
impacting the EBSM Project, review of previous actions to be completed, and
agreement on future actions. If the EBSM Project falls behind the targeted
milestones and either party believes that the project cannot be recovered to the
original timeline, then senior leadership from each company (EVP Commercial –
TIMET, Director Common Commodities – Boeing) will meet within 10 business days
with the team to reestablish a mutually agreed expedited timeline for the EBSM
Project completion.

 

2



--------------------------------------------------------------------------------

SPECIAL BUSINESS PROVISIONS

SBP-65310-2007

Amendment No. 005

 

 

8. Boeing acknowledges that Seller will only supply Products directly to Boeing,
directly to Boeing’s suppliers, or directly to Boeing or its suppliers through
Seller’s service center network.

9. Other than as set for in this Amendment 005, SBP-65310-2007 and AMENDMENT 009
to GTA-65310-2007, those documents remain in full force and effect in accordance
with their terms.

 

10.

All other provisions of the SBP shall remain unchanged and in full force and
effect.

11. This Amendment 005 constitutes the complete and exclusive Agreement between
the parties with respect to the Amendment set forth herein. It supersedes all
previous agreements between the parties relating to this Amendment, whether
written or oral.

 

12.

This Amendment shall be governed by SBP 5.0 Applicable Law.

EXECUTED in duplicate as of the date and year first set forth below by the duly
authorized representatives of the parties.

 

BOEING    SELLER THE BOEING COMPANY    Titanium Metals Corporation Signature:
/s/ Bob A. Hawk Jr.    Signature: /s/ David L. Wiles Printed Name: Bob A. Hawk
Jr.    Printed Name: David L. Wiles Title: Procurement Agent    Title: Boeing
Account Manager

 

3



--------------------------------------------------------------------------------

SPECIAL BUSINESS PROVISIONS

SBP-65310-2007

Amendment No. 005

 

 

Exhibit A

 

Build Rate Calculator (BRC) Aircraft  

lbs Buy

Weight

 

Current

Year +1

monthly

build rate

 

TIMET

Minimum

Factor

 

Annual

TIMET

Target

Minimum

*   *   *   *   * *   *   *   *   * *   *   *   *   * *   *   *   *   *        
          *          

 

4



--------------------------------------------------------------------------------

SPECIAL BUSINESS PROVISIONS

SBP-65310-2007

Amendment No. 005

 

 

Exhibit B

Price Adjustment Formula for annual inflation

The following price adjustment formula shall be calculated for all products The
effective price will be calculated every twelve (12) months in the fourth
quarter of the current year for application on January 1st of the upcoming year.
The annual inflation adjustment will only be applicable when inflation is at, or
exceeds, * annually. If inflation is less than * there will be no price
adjustment as a result of inflation.

Inflation will be reviewed annually in the forth quarter of each year using
Series ID number CUUR0000SA0 (Consumer Price Index - All Urban Consumers) as
published by the Bureau of Labour Statistics to determine the annual inflation
adjustment.

The following formula(s) and table will be used to calculate the inflation
adjustment (if applicable)

Price eff = Price × IC

 

Inflation Weighting Factor

Ingot -

  

*

Billet- Round

  

*

Billet- Rect

  

*

Bar - Round

  

*

Bar - Rect

  

*

Coil -

  

*

Sheet -

  

*

Plate -

  

*

Where:

“Price eff” means the effective price for the upcoming calendar year. Inclusive
of the Base Price, and any applicable inflation adjustment. Effective Price does
not include the “Cost Element” Adjustment. The Effective price in any year will
become the Base Price in the following year.

“Base Price” means the current annual price (less any adjustments resulting from
the “Cost Element Adjustment” for raw materials price adjustments as described
in paragraph in SBP Attachment 1 Paragraph 1.03 .

IC    =        Inflationary Component

IC    = *

Where: IC n = Consumer Price Index for “All Urban Consumers” (Series ID
CUUR0000SA0) Average Value for the current year n (October n-1 through September
n).

And IC n-1 = Consumer Price Index for “All Urban Consumers” (Series ID
CUUR0000SA0) Average Value for the prior year n-1 (October n-2 through September
n-1).

 

5



--------------------------------------------------------------------------------

SPECIAL BUSINESS PROVISIONS

SBP-65310-2007

Amendment No. 005

 

 

And IWF = Inflation factor (IWF is used to reflect different inflation levels
used in different products)

SAMPLE CALCULATION

THESE SAMPLE CALCULATIONS ARE PROVIDED FOR ILLUSTRATION PURPOSES ONLY AND DO NOT
REPRESENT AN ACTUAL CALCULATION OF PRICES HEREUNDER

Assumptions:

 

Product 2” 6AL-4V plate

  

Annual Base price for 2” plate g

     *   

IC n avg of Oct 2015 through Sept 2016 g

     235.714   

IC n-1 avg of Oct 2014 through Sept 2015 g

     221.721   

Calculation made in * – new price effective *

 

•  

Basel Price = *

 

•  

IC n = Average of BLS Series CUUR0000SA0 (Oct 2015 – Sep 2016) = 235.714

 

•  

IC n-1 = Average of BLS Series CUUR0000SA0 (Oct 2014 – Sep 2015) = 221.721

Price eff = *

= *

=        *

=        *

 

6